DENECKE, J.,
dissenting.
I concur in Mr. Justice O’Connell’s dissent.
The real issue here is whether a public utility can use self-help and refuse to comply with an order it believes to be invalid or whether it must restrict itself to judicial review of such regulation as exclusively provided by statute. Ordinarily, an invalid regulation or law is a nullity and does not have to be obeyed. Its invalidity can be established in an action brought to enforce the regulation or to enforce a penalty for violating the regulation. If a court decides the regulation is invalid, it will not be enforced, and no penalty can be imposed for refusing to comply with it. This proposition, however, does not necessarily apply to an order or law regulating public utilities.
*57The public interest in the effective regulation of a public utility may be so great that the legislature may provide that the utility may not make an ex parte decision that a regulation is invalid and, therefore, refuse to comply. The legislature may provide that the utility must continue to comply with the regulation until a court determines the validity or invalidity of the regulation. The specific holding in Morgan v. Portland Traction Co., 222 Or 614, 331 P2d 344 (1958), was that the validity of the Commissioner’s order could not be tested in a mandamus suit; the only kind of proceeding in which it could be tested was the proceeding provided by statute.
Mr. Justice Ltjsk, writing for a unanimous court, wrote in Morgan v. Portland Traction Co., supra, at 627-628:
“* * * In our view, procedural due process is not infringed when the legislature requires a railroad to challenge the Commissioner’s order through an exclusive and adequate review procedure and authorizes the courts to compel compliance with the order, even if invalid, until its validity is thus challenged.
“This conclusion is compelled by the holding of the Supreme Court of the United States in Yakus v. United States, 321 US 414, 64 S Ct 660, 88 L ed 834, where far more serious questions of procedural fairness were raised than are involved here. * * 4i The Court said [by Mr. Chief Justice Stone]:
“ ‘And we are pointed to no principle of law or provision of the Constitution which precludes Congress from making criminal the violation of an administrative regulation, by one who has failed to avail himself of an adequate separate procedure for the adjudication of its validity * # # , 321 us at p 444.”
*58The Yakus ease involved exactly the issue involved here. Yakus failed to protest a price regulation. The statute provided that an appeal from the denial of the protest could he taken to the Emergency Court of Appeals. Instead, he used self-help; he did not comply with the regulation. A criminal action was brought against Yakus for sales above the maximum price. Yakus’ conviction was affirmed. The court held he could not assert the uneonstitutionality of the price regulation in the criminal proceeding; this could be done only in a proceeding provided by the statute.
This is not a new concept in the field of public utilities regulation. The Interstate Commerce Act has provided for 50 years that carriers must comply with orders of the commission. It provides for heavy penalties for noncompliance. With reference to these provisions of the Interstate Commerce Act, the United States Supreme Court has commented:
* * The carrier was not at liberty to take the law into its own hands and refuse submission to the order without the sanction of a court. It would have exposed itself to suits and penalties, both criminal and civil, if it had followed such a path. See, e.g., Interstate Commerce Act, 49 U.S.C. §16 (8) (9) (10) (11), 49 USCA §16 (8-11). Obedience was owing while the order was in force.” Atlantic Coast Line R. Co. v. Florida, 295 US 301, 311, 55 S Ct 713, 79 L ed 1451 (1935).
Sloan and O’Connell, JJ., join in this dissent.